Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The examiner’s amendment below is to address as 35 USC 112 antecedent basis issue.  Should the Applicant require a different amendment to the claim(s) above, the Examiner is amenable to amendments filed under 37 CFR 1.312.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 27, line 4, replace “the first silicon containing material structure” with –the first layer and the second layer--.

REASONS FOR ALLOWANCE
Claims 8-20 and 26-32 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process:
	In claim 8, the combination of “etching the first layer…wherein an entirety of the second layer is co-planar with or above a top surface of the substrate…etching the second layer, wherein the etched second layer comprises a first region adjacent to the gate structure having a 
	In claim 14, the combination of “etching the substrate to define a recess adjacent to the gate structure;…epitaxially depositing a second layer over the first layer, wherein an entirety of a top-most surface of the second layer is below or co-planar with a top-most surface of the substrate, and the LDD region directly contacts an interface between the first layer and the second layer” with “wherein the third layer comprises a first region adjacent to the gate structure…the first region has a variable thickness, and the second region has a substantially uniform thickness”.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pfiester, US Patent No. 5,200,352 (e.g. See fig. 1E, a LDD region 28 directly contacts an interface between a first layer 32 and a second layer 24 of a source/drain region.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022